                            Case 18-12012-LSS              Doc 387        Filed 11/19/18         Page 1 of 19



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


         In re                                                            Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                                 Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                          (Jointly Administered)
                                       Debtors.
                                                                          Ref. Docket No. 9

                DEBTORS’ OMNIBUS REPLY IN SUPPORT OF MOTION TO (I) APPROVE THE
                SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS, (II) AUTHORIZE
                  THE ASSUMPTION, ASSIGNMENT, AND SALE OF CERTAIN EXECUTORY
                CONTRACTS AND UNEXPIRED LEASES, AND (III) GRANT RELATED RELIEF

                    Open Road Films, LLC (“Open Road Films”) and its affiliated debtors and debtors in

         possession (the “Debtors”) in the above-captioned chapter 11 cases (the “Cases”) hereby reply in

         support of the Motion for Orders (A)(I) Establishing Bid And Sale Procedures Relating to the

         Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the Debtors to Enter Into an

         Asset Purchase Agreement With Stalking Horse Bidder, (III) Establishing and Approving

         Procedures Relating to the Assumption, Assignment and Sale of Certain Executory Contracts

         and Unexpired Leases, Including Notice of Proposed Cure Amounts and (IV) Scheduling a

         Hearing to Consider the Proposed Sale and (B)(II) Approving the Sale of Substantially All of the

         Debtors’ Assets, (II) Authorizing the Assumption, Assignment and Sale of Certain Executory

         Contracts and Unexpired Leases, and (III) Granting Certain Related Relief [Docket No. 9] (the

         “Motion”). In support of this Reply, the Debtors rely on the Declaration of Amir Agam attached

         hereto as Exhibit A (the “Agam Declaration”) and respectfully represent as follows:



         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
01:23878280.3
                       Case 18-12012-LSS          Doc 387      Filed 11/19/18     Page 2 of 19



                                        I. PRELIMINARY STATEMENT

                1.      On September 6, 2018 (the “Petition Date”), the Debtors filed the Motion seeking,

         among other relief, entry of an order approving the proposed sale (the “Sale”) of substantially all

         of the Debtors’ assets (the “Purchased Assets”) and the assumption and assignment of certain of

         the Debtors’ executory contracts and unexpired leases (collectively, the “Contracts”) in

         connection with the Sale. On October 9, 2018, the Court entered an order [Docket No. 160] (the

         “Bid Procedures Order”) approving certain procedures in connection with the Sale.

                2.      In accordance with the Bid Procedures Order, on October 12, 2018, the Debtors

         filed the Notice of Proposed Assumption and Assignment of Executory Contracts and Unexpired

         Leases [Docket No. 172] (as amended by Docket No. 248, the “Cure Notice”), which identifies

         the Contracts that the Debtors may assume and assign to the purchaser in connection with the

         Sale, as well as the estimated amounts the Debtors believe would be required to cure defaults

         under such Contracts (the “Cure Amounts”). The Bid Procedures Order established November

         2, 2018 as the deadline for parties in interest to file and serve any objections to the Sale and for

         counterparties to the Contracts to file and serve any objections with respect to the assumption

         and assignment of their respective Contracts (except with respect to the adequate assurance of

         future performance by the purchaser), including objections to the Cure Amounts. The Debtors

         agreed to extend this objection deadline for several parties. The Bid Procedures Order

         established November 7, 2018 as the deadline for counterparties to the Contracts to file and serve

         any objections with respect to adequate assurance of future performance.

                3.      On October 23, 2018, the Debtors filed the Notice of Filing of (I) Stalking Horse

         Agreement, (II) Summary of Proposed Bid Protections, and (iii) Summary of Proposed

         Amendments to Bid Procedures Order [Docket No. 216], attaching, among other things, a copy

         of the Asset Purchase Agreement (the “APA”) by and among the Debtors and OR Acquisitions
01:23878280.3




                                                           2
                      Case 18-12012-LSS         Doc 387       Filed 11/19/18    Page 3 of 19



         Co, LLC (the “Buyer”). On November 3, 2018, the Debtors filed the Notice of Filing of Stalking

         Horse Bidder’s Proposed Adequate Assurance of Future Performance [Docket No. 299] the

         (“Proposed Adequate Assurance”), setting forth information regarding the qualifications and

         experience of the Buyer to provide adequate assurance of future performance by the Buyer.

                4.      Also on November 3, 2018, the Debtors filed the Notice of (I) Filing of

         (A) Updated Schedule of Purchased Titles and (B) Stalking Horse Bidder’s Schedule of

         Available Contracts Designated as Assumed Contracts, and (II) Extension of Designation Cut-

         Off Date [Docket No. 300] (the “Initial Designation Notice”). The Initial Designation Notice

         indicates which Contracts the Debtors intend to assume and assign to the Buyer. On November

         16, 2018, the Debtors filed a supplement to the Initial Designation Notice [Docket No. 384] (the

         “Supplemental Designation Notice” and, together with the Initial Designation Notice, the

         “Designation Notice”). Those Contracts that are listed on the Designation Notice are collectively

         referred to herein as the “Assumed Contracts” and those Contracts that are omitted from the

         Designation Notice are collectively referred to herein as the “Excluded Contracts.”

                5.      The Debtors respectfully submit that the Court should approve the Sale pursuant

         to the APA because the Sale maximizes the value of the Purchased Assets. The Debtors

         conducted a robust marketing process that began prior to the Petition Date and continued

         subsequent to the Petition Date in accordance with the Bid Procedures Order. Following the

         conclusion of that process, the Debtors have determined, in an exercise of their reasonable

         business judgment, that the APA represents the highest and best offer for the Purchased Assets.

         Moreover, the APA was negotiated in good faith and at arms’ length (with no objections or

         evidence to the contrary) and the purchase price reflected therein constitutes fair and adequate

         consideration for the Purchased Assets. Accordingly, the Sale should be approved.


01:23878280.3




                                                          3
                       Case 18-12012-LSS          Doc 387      Filed 11/19/18     Page 4 of 19



                6.      Certain parties in interest (including counterparties to Contracts) filed objections

         to the Sale (the “Sale Objections”), which are summarized on Exhibit B hereto. The Sale

         Objections generally fall into three categories: (i) objections that request the addition of certain

         language to the proposed order approving the Sale (the “Sale Order”) to address any rights

         parties may have under Bankruptcy Code section 365(n); (ii) objections regarding audit rights

         that counterparties may assert under Assumed Contracts; and (iii) objections to the ability of the

         Debtors to sell free and clear of security interests and contract rights pursuant to Bankruptcy

         Code section 363(f). The Debtors have negotiated in good faith in an effort to consensually

         resolve the Sale Objections, and have made significant progress in this regard. In particular, the

         Debtors and the Buyer have agreed to a revised form of Sale Order which includes language that

         resolves the first category of Sale Objections regarding section 365(n). For the reasons set forth

         below and on attached Exhibit B, the Debtors respectfully submit that the other arguments set

         forth in the Sale Objections are without merit and should be overruled.

                7.      In addition, several counterparties filed objections to the proposed assumption and

         assignment of their Contracts (the “Assumption Objections”), which are also summarized on

         Exhibit B hereto. The Assumption Objections generally fall into three categories: (i) objections

         to assumption and assignment of Excluded Contracts (including on the basis of disputed Cure

         Amounts, adequate assurance, or other issues); (ii) objections to assumption and assignment of

         Assumed Contracts on the basis of disputed Cure Amounts and/or adequate assurance; and

         (iii) other objections to assumption and assignment of Assumed Contracts. The Debtors have

         negotiated in good faith with counterparties in an effort to consensually resolve the Assumption

         Objections, and have made good progress in this regard; however, certain of the Assumption

         Objections have not yet been fully resolved.


01:23878280.3




                                                           4
                       Case 18-12012-LSS         Doc 387       Filed 11/19/18    Page 5 of 19



                8.      The Debtors respectfully submit that the Court should (i) overrule as moot all

         Assumption Objections regarding Excluded Contracts and (ii) order that with respect to any

         Assumed Contracts for which no Assumption Objection was timely filed, the Cure Amount shall

         be the amount set forth in the Debtors’ Cure Notice. With respect to any Assumed Contracts for

         which an Assumption Objection was timely filed, the Court should either overrule these

         Assumption Objections for the reasons set forth below and in Exhibit B attached hereto or,

         where requested by the Debtors, defer ruling on these Assumption Objections and order that the

         Cure Amount shall be the amount to be agreed upon by the Debtors, the Buyer, and the

         applicable counterparty; provided that to the extent the parties are unable to reach a consensual

         resolution regarding any Cure Amount or any other matter related to the assumption of such an

         Assumed Contract, and except as otherwise set forth herein or as requested at the Sale Hearing,

         the Court shall determine the Cure Amount and any related issues after the Sale Hearing.

                                                     II. REPLY

         A.     The Court Should Approve the Sale

                9.      Section 363(b) of the Bankruptcy Code provides that a debtor “after notice and a

         hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

         estate.” 11 U.S.C. § 363(b). A debtor must demonstrate a sound business justification for a sale

         or use of assets outside the ordinary course of business. See, e.g., In re Martin, 91 F.3d 389 (3d

         Cir. 1996) (citing In re Schipper, 933 F.2d 513 (7th Cir. 1991)); In re Chateaugay Corp., 973

         F.2d 141, 143 (2d Cir. 1992); Stephens Indus., Inc. v. McClung, 789 F.2d 386 (6th Cir. 1986); In

         re Lionel Corp., 722 F.2d 1063 (2d Cir. 1983). In reviewing a proposed sale, courts typically

         consider: (i) whether a sound business justification exists for the sale; (ii) whether adequate and

         reasonable notice of the sale was given to interested parties; (iii) whether the sale will produce a


01:23878280.3




                                                           5
                       Case 18-12012-LSS          Doc 387      Filed 11/19/18     Page 6 of 19



         fair and reasonable price for the property; and (iv) whether the parties have acted in good faith.

         In re Delaware & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del. 1991).

                10.     Here, the Debtors have demonstrated that there are sound business justifications

         for the Sale. The Debtors conducted a robust marketing process for their assets that commenced

         prior to the Petition Date and continued in accordance with the Bid Procedures Order on a

         postpetition basis. Agam Decl. ¶ 3. In total, the Debtors contacted approximately fifty-three

         (53) potential buyers that might have an interest in acquiring the Debtors’ assets. Id.

         Approximately thirty-six (36) parties executed confidentiality agreements and accessed diligence

         materials regarding the Debtors’ assets and business and approximately eleven (11) parties

         submitted indications of interest for the Debtors’ assets. Id. The Debtors considered the three

         strongest offers as potential stalking horse bids, and, after final diligence and negotiations, the

         Buyer’s offer was ultimately determined to be strongest. Id. Accordingly, the Debtors

         negotiated and documented the APA with the Buyer. Id.

                11.     Thereafter, the Debtors published notice of the Sale in accordance with the Bid

         Procedures Order in the national edition of USA Today, as well as the national edition of Variety,

         which is a publication specific to the entertainment industry. See Docket No. 183. In addition,

         the Debtors broadly served notice of the Sale in these Cases in accordance with the Bid

         Procedures Order. See Docket No. 178. The Debtors also continued the process of marketing

         the Debtors’ assets for sale. Agam Decl. ¶ 4. As a result of the foregoing efforts, notice of the

         Sale was more than adequate and was reasonably calculated to maximize exposure of the

         Debtors’ assets and thereby maximize value for the Debtors’ estates. Id.

                12.     Nevertheless, no competing offers were submitted that were superior to the

         Buyer’s offer and the Debtors are therefore proceeding with the Sale to the Buyer pursuant to the


01:23878280.3




                                                           6
                       Case 18-12012-LSS         Doc 387      Filed 11/19/18    Page 7 of 19



         APA. Id. at ¶ 5. The Debtors believe that the Buyer’s offer constitutes a fair and adequate price

         for the Purchased Assets and reflects fair market value for the Purchased Assets under the

         circumstances presented here. Id. Moreover, the value from the sale exceeds the value that the

         Debtors expect they would have received if the Purchased Assets were sold in a piecemeal

         liquidation to multiple purchasers or through some other less orderly and less competitive

         process than that provided for in the Bid Procedures Order. Id.

                13.     Finally, the Sale process has been conducted in good faith and the APA is the

         result of good faith, arms’ length negotiations between the Debtors and the Buyer. Id. at ¶ 6.

         Both parties have been ably represented by sophisticated legal counsel and the negotiations over

         the terms of the Sale and the APA reflect hard-fought compromises and significant give and take

         by both parties. Id. The APA constitutes the highest and best offer for the Purchased Assets. Id.

         For the foregoing reasons, and those set forth in the Motion, the Debtors respectfully submit that

         the Court should approve the Sale to the Buyer pursuant to the APA.

         B.     The Court Should Overrule the Sale Objections

                14.     As noted above, several parties have filed Sale Objections, including with respect

         to Bankruptcy Code section 365(n), audit rights that counterparties may assert under Assumed

         Contracts, and the ability of the Debtors to sell the Purchased Assets free and clear of security

         interests and contract rights pursuant to Bankruptcy Code section 363(f). The Debtors and the

         Buyer have worked to resolve some of these issues. The Debtors and the Buyer have agreed to

         revised language in the Sale Order that acknowledges that the Sale shall not eliminate any rights

         licensees may have pursuant to Bankruptcy Code section 365(n). Accordingly, the Debtors

         believe that the Sale Objections with respect to section 365(n) have been resolved.

                15.     Certain counterparties have argued that they should be permitted to retain any

         rights they may have under the Assumed Contracts to conduct audits with respect to the period
01:23878280.3




                                                          7
                            Case 18-12012-LSS              Doc 387        Filed 11/19/18        Page 8 of 19



            prior to the closing of the Sale and to retroactively adjust their respective Cure Amounts if the

            results of such audits demonstrate that the Cure Amounts were insufficient. The Cure Amounts

            are comprised of two portions. The first portion is the amount owing to each counterparty as of

            the Petition Date based on the Debtors’ books and records and as reflected in accounting

            statements that have been provided to counterparties. The Debtors have worked extensively with

            counterparties since the filing of the Cure Notice to reconcile these amounts and have even

            conducted expedited audits of these amounts when so requested. The second portion is the

            amount that the Debtors estimate has been and/or will be accrued during the period from the

            Petition Date through November 30, 2018. The Debtors and the Buyer are willing to permit

            those counterparties that have specifically objected on this basis to retain any audit rights under

            their Assumed Contracts solely with respect to the portion of the Cure Amount that constitutes

            an estimate (i.e., the portion of the Cure Amount relating to the period from the Petition Date

            through November 30, 2018) and, if warranted as a result of such audits, to permit adjustments

            of that postpetition portion of the Cure Amount only.2 The Debtors respectfully submit that this

            approach adequately protects the rights of counterparties that have objected on this basis by

            permitting adjustment of the postpetition portion of the Cure Amount that represents an estimate,

            while also protecting the Debtors’ and the Buyer’s legitimate interest in certainty and finality by

            fixing the prepetition portion of the Cure Amount that is based on actual historical receipts.

                    16.      Finally, certain counterparties have argued that the Debtors should not be

            permitted to sell the Purchased Assets free and clear of security interests pursuant to Bankruptcy


        2
                For those counterparties to Assumed Contracts that did not specifically preserve their rights to conduct an audit
                and retroactively seek an adjustment of their Cure Amounts despite the Cure Notice clearly and unambiguously
                stating that the Debtors intended to request that the Court order that audit rights not be preserved and that such
                relief could be granted absent an objection from the counterparty, the Debtors submit that no such post-closing
                adjustment of their Cure Amounts is warranted. These parties were afforded an opportunity to object to such
                relief and chose not to do so.
01:23878280.3




                                                                      8
                           Case 18-12012-LSS              Doc 387        Filed 11/19/18        Page 9 of 19



         Code section 363(f). These objections miss the mark and should be overruled. Specifically,

         perfected producer liens are “Permitted Liens” under the APA,3 and the APA provides that the

         Sale of the Purchased Assets to the Buyer shall be “free and clear of all Liens (except for

         Permitted Liens).” APA § 2.1 (emphasis added). Thus the APA and the revised form of Sale

         Order do not provide for the Sale to be free and clear of such liens. Moreover, as set forth in the

         Motion, the Debtors have satisfied the standard under section 363(f) for approval of the Sale free

         and clear of any asserted security interests that do not constitute Permitted Liens, because,

         among other reasons, the Debtors believe that any parties holding such liens could be compelled

         to accept a monetary satisfaction of such interests. See 11 U.S.C. § 363(f)(v).

                    17.      For the foregoing reasons, as well as those set forth on attached Exhibit B, the

         Debtors submit that the Court should overrule the Sale Objections and approve the Sale.

         C.         The Court Should Overrule the Assumption Objections for Excluded Contracts and
                    Approve Assumption and Assignment for the Assumed Contracts

                    18.      Section 365(a) of the Bankruptcy Code provides that a debtor in possession,

         “subject to the court’s approval, may assume or reject any executory contract … of the debtor.”

         11 U.S.C. § 365(a). The decision to assume or reject an executory contract or unexpired lease is

         a matter within the “business judgment” of the debtor. Sharon Steel Corp., 872 F.2d at 39-40

         (“propriety of trustee’s decision to reject contract measured under traditional ‘business judgment

         test’” (citing In re Wheeling-Pittsburgh Steel Corp., 72 B.R. 845, 846 (Bankr. W.D. Pa. 1987));

         see also Delightful Music Ltd. v. Taylor (In re Taylor), 913 F.2d 102, 107 (3d Cir. 1990);



         3
                “Permitted Liens” are defined in the APA as “any Liens (a) with respect to Guild Residuals, (b) with respect to
                Participations arising under Assumed Contracts the payment of which were secured by properly perfected Liens
                on the related Purchased Title(s) not otherwise avoided or avoidable in connection with the Chapter 11 Cases,
                (c) with respect to Assumed Liabilities, and (d) which are mechanic’s, materialman’s, carrier’s, supplier’s,
                vendor’s, repairer’s or other similar Liens arising in the ordinary course of business and securing amounts that
                are not delinquent or are being contested in good faith.”
01:23878280.3




                                                                     9
                      Case 18-12012-LSS         Doc 387        Filed 11/19/18   Page 10 of 19



         Computer Sales Int’l, Inc. v. Fed. Mogul (In re Fed. Mogul Global, Inc.), 293 B.R. 124, 126 (D.

         Del. 2003); In re HQ Global Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003).

                19.     To assume a contract, the Bankruptcy Code requires that a debtor “cures, or

         provides adequate assurance that the [debtor] will promptly cure” defaults under the contract,

         11 U.S.C. § 365(b)(1)(A), “compensates, or provides adequate assurance that the [debtor] will

         promptly compensate, [the non-debtor counterparty] for any actual pecuniary loss to such party

         resulting from such default,” 11 U.S.C. § 365(b)(1)(B), and “provides adequate assurance of

         future performance under such contract, 11 U.S.C. § 365(b)(1)(C). When a debtor seeks to

         assign an executory contract, then the counterparty is also entitled to “adequate assurance of

         future performance by the assignee of such contract.” 11 U.S.C. § 365(f)(2)(B).

                20.     First, as a preliminary matter, the Debtors submit that the Court should overrule

         as moot all Assumption Objections filed in respect of Excluded Contracts. The Debtors’

         obligation to promptly cure defaults under Bankruptcy Code section 365(b)(1)(A) plainly applies

         only to Contracts that the Debtors intend to assume. Because the Debtors are not assuming the

         Excluded Contracts, the Debtors are not required to pay any associated Cure Amounts, and all

         Assumption Objections filed by counterparties to the Excluded Contracts are now moot.

                21.     Second, the Debtors submit that the Cure Amount set forth in the Cure Notice (as

         amended) should be approved as the requisite Cure Amount with respect to the Assumed

         Contracts (unless otherwise agreed to by the Debtors, the Buyer, and the applicable counterparty)

         for all Assumed Contracts for which no Assumption Objection was timely filed. This result is

         warranted, as the Cure Notice clearly provides that counterparties that fail to timely file an

         Assumption Objection “shall be forever barred from objecting to the assignment, assumption and

         sale of the Contract and/or the cure amounts set forth in [the Cure Notice] … including, without


01:23878280.3




                                                          10
                      Case 18-12012-LSS         Doc 387        Filed 11/19/18   Page 11 of 19



         limitation, the right to assert any additional cure or other amounts with respect to the Contract

         arising or relating to any period prior to such assumption.”

                22.     Third, for those Assumed Contracts for which an Assumption Objection was

         timely filed, the Debtors submit that the Cure Amount should be (i) the amount agreed to by the

         Debtors, the Buyer, and the applicable counterparty or (ii) to the extent the parties do not reach

         an agreement regarding any Cure Amount or any other matter related to assumption, and except

         as otherwise set forth herein or as requested at the Sale Hearing, the Court shall determine the

         Cure Amount and any related issues after the Sale Hearing. The Debtors and the Buyer have

         been working in good faith to reconcile disputes regarding Cure Amounts and related issues and

         will continue to do so after the Sale Hearing. The Debtors are optimistic that they will be able to

         consensually resolve these Assumption Objections. Counterparties will not be prejudiced by the

         relief requested herein because to the extent the parties are not able to reach a consensual

         resolution, the Court shall determine the Cure Amounts and any related issues regarding

         assumption and assignment of such Assumed Contracts after the Sale Hearing.

                23.     Fourth, with respect to those Assumption Objections that raise adequate

         assurance of future performance under the applicable Assumed Contracts as an issue, the Debtors

         submit that the Proposed Adequate Assurance is more than sufficient to satisfy the Bankruptcy

         Code’s requirement that counterparties receive “adequate assurance of future performance by the

         assignee.” Specifically, the Proposed Adequate Assurance identifies the Buyer as an entity

         managed by Raven Capital Management LLC (“Raven Capital”) and describes Raven Capital’s

         relevant qualifications and experiences. The Proposed Adequate Assurance details, among other

         things, Raven Capital’s experience managing the entertainment library interests of another media

         company, including the day to day management of various rights across approximately 400 titles,


01:23878280.3




                                                          11
                           Case 18-12012-LSS             Doc 387         Filed 11/19/18       Page 12 of 19



         as well as experience financing independent films. The Proposed Adequate Assurance also

         identifies key personnel, confirms that Raven Capital has completed its diligence and obtained

         all necessary approvals to consummate the Sale, describes how Raven Capital, on behalf of the

         Buyer, intends to fund the acquisition, and provides contact information in the event

         counterparties wish to obtain additional information. This showing is more than adequate.

                    24.      Finally, some of the Assumption Objections raise additional issues specific to the

         particular Assumed Contracts. Some of those Assumption Objections are addressed in more

         detail in the following section of this Reply. The other contract-specific issues raised by

         counterparties to Assumed Contracts are summarized with appropriate responses and requests for

         relief from the Debtors in Exhibit B attached hereto. The Debtors submit that the Court should

         either overrule these Assumption Objections for the reasons set forth in Exhibit B or, where

         requested by the Debtors, defer ruling on these Assumption Objection so as to give the parties

         time to negotiate a consensual resolution of the Cure Amount and related issues.4

         D.         The Court Should Overrule the Assumption Objections Filed by Sous Chef, LLC
                    and Silver Reel Entertainment Mezzanine Fund, L.P.

                    25.      The Assumption Objections filed by Sous Chef, LLC and Silver Reel

         Entertainment Mezzanine Fund, L.P. should be overruled on the merits at the Sale Hearing.

                    1.       The Sous Chef, LLC Assumption Objection

                    26.      A motion to assume an executory contract pursuant to Bankruptcy Code section

         365 is “a summary proceeding, intended to efficiently review the trustee’s or debtor’s decision to

         adhere to or reject a particular contract in the course of the swift administration of the bankruptcy

         estate. It is not the time or place for prolonged discovery or a lengthy trial with disputed issues.”



         4
                For the avoidance of doubt, the Debtors reserve the right to submit further briefing in connection with any
                Assumption Objections for which resolution is deferred until after the Sale Hearing.
01:23878280.3




                                                                    12
                      Case 18-12012-LSS          Doc 387       Filed 11/19/18    Page 13 of 19



         Orion Pictures Corp. v. Showtime Networks (In re Orion Pictures Corp.), 4 F.3d 1095, 1098–99

         (2d Cir. 1993); see also In re S.A. Holding Co., LLC, 357 B.R. 51, 56 (Bankr. D.N.J. 2006)

         (same). Moreover, when “the motion is an integral part of a § 363 sale, the requirement for

         expedited adjudication is even more apparent” because in such circumstances, the “potential of

         collateral litigation chilling the sale process and the use of such claims to unfairly leverage

         dubious legal positions by presenting impediments to a bona fide sale is real.” In re White

         Glove, 1998 Bankr. LEXIS 1303, at *14–15 (Bankr. E.D. Pa. Oct. 14, 1998).

                27.     Therefore, in deciding issues related to a debtor’s motion to assume a contract,

         courts apply a preliminary likelihood of success standard whereby the “bankruptcy court

         preliminarily determines [whether] there is a debtor default under a subject contract [and] the

         likely existence, extent and impact of that default.” In re F.W. Rest. Assocs., Inc., 190 B.R. 143,

         149 (Bankr. D. Conn. 1995) (emphasis omitted). Although it is the debtor’s burden to show that

         the requirements of Bankruptcy Code section 365 have been met, the nondebtor counterparty

         bears the burden of proving the existence of any defaults under the contract. Id. at 147; see also

         In re Cellnet Data Sys., 313 B.R. 604, 608 (Bankr. Del. 2004) (same).

                28.     Here, Sous Chef, LLC (“Sous Chef”) filed a two page Assumption Objection

         [Docket No. 282] (the “Sous Chef Objection”) objecting to assumption of the Distribution Rights

         Acquisition Agreement, dated May 20, 2013 (as amended by Amendment No. 1, dated February

         14, 2014 (the “Sous Chef Contract”) (attached without exhibits to the Agam Declaration as

         Exhibit 1) and the $108,512 Cure Amount set forth in the Cure Notice. Without a shred of

         evidence, Sous Chef demands a Cure Amount of $7,500,000 arising from breach of contract,

         negligence, and fraud claims Sous Chef has alleged against Open Road Films in a pending

         arbitration. The Sous Chef Objection does not include any factual allegations in support of the


01:23878280.3




                                                          13
                      Case 18-12012-LSS          Doc 387        Filed 11/19/18   Page 14 of 19



         asserted Cure Amount or the arbitration claims. Indeed, Sous Chef has not provided, in either

         the Sous Chef Objection or in the referenced arbitration proceeding, any evidence to substantiate

         its extravagant seven-figure Cure Amount or otherwise support its claims against Open Road

         Films. As such, Sous Chef has plainly failed to meet its burden to establish any default under the

         Sous Chef Contract, other than the default in the payment of participations under the Sous Chef

         Contract, which the Debtors have identified and to which the Debtors’ proposed Cure Amount

         relates (and to which Sous Chef has not specifically objected, other than to say, in a conclusory

         fashion, that the Cure Amount should be $7,500,000). A counterparty must meet a minimum

         evidentiary threshold for establishing a default under its contract, and Sous Chef simply has not

         satisfied (or event attempted to satisfy) its burden here.

                29.     In addition to the total lack of evidence in its objection, the underlying claims

         Sous Chef has asserted are meritless. Sous Chef’s asserted claims, laid out in a letter to the

         Debtors that is attached to the Agam Declaration as Exhibit 2, fall into three general categories.

         First, Sous Chef alleges that Open Road Films unilaterally and without meaningfully consulting

         Sous Chef chose the Chef theatrical release date and the film’s overall marketing and distribution

         strategy in contravention of the Sous Chef Contract. However, Sous Chef fails to acknowledge

         that the express terms of the Sous Chef Contract provided Open Road Films, as Distributor, with

         broad authority over the marketing and distribution of the film. Section 3 of the Sous Chef

         Contract provides that “Distributor shall have control over all decisions with respect to the

         marketing, distribution, and other exploitation of the Picture, and shall have the right to exploit

         the Picture in its good faith business judgment for films of this stature and type,” subject only to

         an obligation that Open Road Films “meaningfully consult” with Sous Chef. Sous Chef has not

         submitted any evidence in the arbitration proceeding or these Cases to support its bald assertion


01:23878280.3




                                                           14
                      Case 18-12012-LSS          Doc 387        Filed 11/19/18    Page 15 of 19



         that Open Road Films failed to fully satisfy its consultation obligations. Moreover, Sous Chef’s

         challenge to the May 9, 2014 release date is misguided on its face. Section 3 of the Sous Chef

         Contract explicitly states that the “initial theatrical release date of the Picture” was “anticipated

         to be May 9, 2014.”

                30.     Second, Sous Chef alleges that Open Road Films failed to spend the minimum

         amounts required for print, advertising, and releasing costs and that Chef was not released on a

         sufficient number of screens. Sous Chef’s assertions are simply untrue. The express terms of

         Section 3 of the Sous Chef Contract required Open Road Films “to spend (or cause to be spent)

         no less than $5,000,000 in actual, out-of-pocket print, advertising and releasing costs.” Open

         Road Films far exceeded this $5 million minimum, spending over $12 million on print,

         advertising, and releasing costs. Attached to the Agam Declaration as Exhibit 3 is a cost report

         as of April 20, 2015, which shows that Open Road Films spent more than twice what was

         required on P&A for Chef. Section 3 of the Sous Chef Contract also requires Chef to be released

         on 600 simultaneous screens within the first 12 months. Chef was released on over 900 screens.

                31.     Third, Sous Chef asserts a meritless claim that Open Road Films failed to comply

         with Sous Chef’s audit demands. To the contrary, following Sous Chef’s audit request, Open

         Road Films sent an email to Sous Chef’s auditing group to schedule a time for an in-house field

         visit for the auditors to review the underlying documentation for the Chef accounting. Open

         Road Films received a response via email that the auditors would “reach out shortly to

         coordinate a date to come out to your offices for fieldwork.” Attached to the Agam Declaration

         as Exhibit 4 is a true and correct copy of email correspondence between representatives of Open

         Road Films and Sous Chef relating to the audit issue. Following the email response in August

         2017, Open Road Films heard nothing regarding the audit until Sous Chef began to allege that


01:23878280.3




                                                           15
                      Case 18-12012-LSS         Doc 387       Filed 11/19/18   Page 16 of 19



         Open Road Films failed to comply with Sous Chef’s audit demands. The evidentiary record,

         however, is clear that Open Road Films promptly responded to Sous Chef’s audit demand and

         was ready and willing to make the appropriate documentation available to Sous Chef’s auditors.

                32.     Because Sous Chef is not likely to succeed with respect to its claims, the Debtors

         have reasonably exercised their business judgment in determining to assume the Sous Chef

         Contract. In addition, even if Sous Chef were likely to prevail, the negligence and fraud claims

         Sous Chef has asserted therein are not defaults under the Sous Chef Contract that require cure

         under Bankruptcy Code section 365(b). Rather, they are torts arising from alleged prepetition

         conduct that would only give rise to general unsecured claims against Open Road Films. Cf. Gil

         v. Mansano, 121 Cal. App. 4th 739, 743 (Cal. Ct. App. 2004) (“A tort claim does not enforce a

         contract.”); Exxess Electronixx v. Heger Realty Corp., 64 Cal. App. 4th 698, 709 (Cal. Ct. App.

         1998) (concluding claim for fraud was not brought to enforce the terms of a lease).

                33.     Finally, Section 18 of the Sous Chef Contract expressly provides that in any

         dispute, “the arbitrator may only award actual damages under the law, and the arbitrator shall not

         have the power to award consequential, punitive, or exemplary damages of any kind.”

         Nevertheless, the damages asserted by Sous Chef in the arbitration are “lost profits” that

         constitute consequential damages (also known as special damages) under applicable law. See,

         e.g., Lewis Jorge Constr. Mgmt., Inc. v. Pomona Unified School Dist., 102 P.3d 257, 266 (Cal.

         2004) (“Lost profits, if recoverable, are more commonly special rather than general

         damages.”). Thus, even if Sous Chef could prove its claims in arbitration and even if those

         claims gave rise to defaults under the Sous Chef Contract that required cure under section

         365(b), Sous Chef would still not be entitled to recover its asserted lost profit damages because

         the clear terms of the Sous Chef Contract prohibit recovery of consequential damages.


01:23878280.3




                                                         16
                          Case 18-12012-LSS              Doc 387        Filed 11/19/18       Page 17 of 19



                    34.      The Debtors respectfully submit that the Court should not permit Sous Chef to

         hold this Sale hostage and jeopardize the Debtors’ chapter 11 efforts on the basis of a naked

         Assumption Objection, with no evidence whatsoever of any defaults that would give rise to

         additional Cure Amounts beyond that which the Debtors are already proposing to cure.

                    35.      By contrast, the Debtors’ proposed cure is based on (i) participation statements

         evidencing an amount due of $97,351.00 for the period as of September 5, 2018; and (ii) the

         Debtors’ good-faith estimate of the amount due between September 6, 2018 and November 30,

         2018—$11,161.00. The documents evidencing this amount are attached to the Agam

         Declaration as Exhibit 5. The Debtors have provided all of this material to Sous Chef, and Sous

         Chef has not identified any flaw in the calculations nor any other objection to these amounts.

                    2.       Silver Reel Entertainment Mezzanine Fund, L.P. Assumption Objection

                    36.      Silver Reel Entertainment Mezzanine Fund, L.P. (“Silver Reel”) filed an

         Assumption Objection [Docket No. 284] (the “Silver Reel Objection”)5 on behalf of itself and

         The Host Film Holdings, LLC (“Host Film Holdings” and together with Silver Reel, the “Host

         Parties”) objecting to assumption of the Distribution Rights Acquisition Agreement, dated July 1,

         2011 (as amended by Amendment No. 1, dated December 4, 2012 (the “Host Film Contract”)

         and the $31,894.33 Cure Amount set forth in the Cure Notice. The Silver Reel Objection asserts

         that the proper Cure Amount for the Host Film Contract is $151,894.33, which amount is

         comprised of the $31,894.33 Cure Amount proposed by the Debtors, plus an additional $120,000

         that Silver Reel asserts is owed under the Host Film Contract. A copy of the Host Film Contract

         and its Amendment and participation statement are attached as Exhibit 6 to the Agam

         Declaration.

         5
                The Silver Reel Objection also constitutes a Sale Objection with respect to Bankruptcy Code section 363(f),
                which the Debtors believe should be overruled for the reasons set forth in section II. B supra.
01:23878280.3




                                                                   17
                      Case 18-12012-LSS         Doc 387       Filed 11/19/18   Page 18 of 19



                37.     The Debtors believe that the $120,000 portion of the Cure Amount asserted by

         Silver Reel is not yet due and owing under the Host Film Contract. Specifically, paragraph 2 of

         the Amendment to the Host Film Contract provides that “from and after the point (if ever) at

         which [Open Road Films] has recouped the first $2,000,000 of the Minimum Guarantee under

         Paragraph 6.a.(v) of the [Host Film Contract], [Open Road Films] will, on a pro rata and pari

         passu basis, pay Silver Reel 50% of the next $240,000 of Gross Receipts paid to [Open Road

         Films].” At this time, as attested to in the Agam Declaration, none of the $2,000,000 Minimum

         Guarantee under Paragraph 6.a.(v) of the Host Film Contract has been recouped. Therefore, no

         portion of the $120,000 identified by Silver Reel (i.e., 50% of $240,000) is due to Silver Reel at

         this time, and the Cure Amount proposed by the Debtors for the Host Film Contract is correct.



                                   [Remainder of Page Intentionally Left Blank]




01:23878280.3




                                                         18
                      Case 18-12012-LSS           Doc 387       Filed 11/19/18   Page 19 of 19



                                                 III. CONCLUSION

                 WHEREFORE, for the reasons set forth herein and in the Motion and the Agam

         Declaration, the Debtors request that the Court enter the Sale Order and grant the Debtors such

         other and further relief as is just and proper.

         Dated: November 19, 2018                                   /s/ Robert F. Poppiti, Jr.
                                                            Michael R. Nestor, Esq. (Bar No. 3526)
                                                            Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                            Ian J. Bambrick, Esq. (Bar No. 5455)
                                                            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                            Rodney Square, 1000 North King Street
                                                            Wilmington, Delaware 19801
                                                            Tel: (302) 571-6600 Fax: (302) 571-1253

                                                            and

                                                            Michael L. Tuchin, Esq. (pro hac vice)
                                                            Jonathan M. Weiss, Esq. (pro hac vice)
                                                            Sasha M. Gurvitz, Esq. (pro hac vice)
                                                            KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                            1999 Avenue of the Stars, 39th Floor
                                                            Los Angeles, CA 90067
                                                            Tel: (310) 407-4000 Fax: (310) 407-9090

                                                            Counsel to the Debtors




01:23878280.3




                                                           19
